Steuer, J. (dissenting).
I dissent from the opinion of the majority. I am constrained to this conclusion not by any marked disagreement with the principles of law stated in the opinion but with their applicability to the facts likewise stated with accuracy, which I find unexceptionable. It is a correct statement of the law that the continuance of war as defined in the policy is not dependent upon the diplomatic or political arrangements made between the belligerent nations and that what is to be understood by the term is the period of actual hostilities. This period may be greater or less than the formal state of war *291originated by a declaration and terminated by a treaty or an armistice. Thus, it would be indisputable that a condition or an act of war existed at Pearl Harbor prior to any formal declaration, and the same is true if organized hostilities continue beyond the time that either or both of the belligerents have signified their intention to desist from such activities. The question is whether in fact they do so desist.
While it is doubtless true that sporadic acts of individuals, even though induced by the disruptive conditions following a war, do not constitute a prolongation of the war or an act of war, the same is not true of organized military actions conducted by one of the belligerents. The facts here show that the deceased was killed as a result of gunfire from a position regularly maintained by one of the belligerents as his jeep was approaching that position. There is nothing to show that any motive personal to the soldiers who fired the barrage motivated their act. This distinguishes the post helium, cases cited in the majority opinion. Nor is there any showing that the act was the result of unauthorized or disorganized pillage or rioting. The only inference that can be drawn from the meager statement of facts presumably embracing all that can be ascertained of the incident is that the Egyptian forces were engaged in the continuation of hostilities despite their equivocal acceptance of the United Nations recommendation for a cease fire.
No explanation is forthcoming as to why the plaintiff’s jeep was fired upon by regular troops from a regularly maintained position. This could only mean that an act of war was being-perpetrated by one of the belligerents contrary to its declared intention. As we have already seen, the declared intention is not the criterion. It is what is actually done.
The controversy should be determined in favor of the defendant.
Valente, J. P., McNally and Stevens, JJ., concur with Eager, J.; Steuer, J., dissents in opinion.
Judgment for plaintiff against defendant for the sum of $5,000, with interest from December 1,1956 and with costs.
Settle order on notice.